Name: Commission Directive 85/407/EEC of 11 July 1985 adapting to technical progress Council Directive 84/535/EEC on the approximation of the laws of the Member States relating to the permissible sound power level of welding generators
 Type: Directive
 Subject Matter: European Union law;  environmental policy;  iron, steel and other metal industries;  electronics and electrical engineering;  deterioration of the environment
 Date Published: 1985-08-30

 Avis juridique important|31985L0407Commission Directive 85/407/EEC of 11 July 1985 adapting to technical progress Council Directive 84/535/EEC on the approximation of the laws of the Member States relating to the permissible sound power level of welding generators Official Journal L 233 , 30/08/1985 P. 0016 - 0017 Spanish special edition: Chapter 15 Volume 6 P. 0078 Portuguese special edition Chapter 15 Volume 6 P. 0078 Finnish special edition: Chapter 15 Volume 7 P. 0055 Swedish special edition: Chapter 15 Volume 7 P. 0055 COMMISSION DIRECTIVEof 11 July 1985adapting to technical progress Council Directive 84/535/EEC on the approximation of the laws of the Member States relating to the permissible sound power level of welding generators(85/407/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 84/535/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of welding generators (1) and in particular Article 7 thereof,Whereas, in view of experience gained and of the state of the art, it is now necessary to match the requirements of Annex I of Directive 84/535/EEC to the actual test conditions;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directive on the Determination of the Noise Emission of Construction Plant and Equipment, HAS ADOPTED THIS DIRECTIVE:Article 1Annex I to Directive 84/535/EEC is hereby amended in accordance with the Annex to this Directive.Article 2The Member States shall, by 26 March 1986, adopt and publish the provisions required to comply with this Directive and shall forthwith inform the Commission thereof.Article 3This Directive is addressed to the Member States.Done at Brussels, 11 July 1985.For the CommissionStanley CLINTON DAVISMember of the Commission(1) OJ N ° L 300, 19. 11. 1984, p. 142. ANNEXAMENDMENTS TO ANNEX I TO THE DIRECTIVE 84/535/EEC6.3.Measuring sitePoint 6.3 shall be reworded as follows:The measuring site must be flat and horizontal. This site, up to and including the vertical projection of the microphone positions, shall be of concrete or non-porous asphalt. Skid-mounted welding generators shall be placed on supports 0,40 m high, unless otherwise required by the manufacturer's conditions of installation.6.4.1.Measuring surface, measuring distancePoint 6.4.1 shall be reworded as follows:The measuring surface to be used for the test shall be a hemisphere.The radius shall be:4 m, where the greatest dimension of the welding generator to be tested is not more than 1,5 m,10 m, where the greatest dimension of the welding generator to be tested is more than 1,5 m but not more than 4 m,16 m, where the greatest dimension of the welding generator to be tested is more than 4 m.6.4.2.1.GeneralPoint 6.4.2.1 shall be reworded as follows:For measurements there shall be six measuring points, i.e. points 2, 4, 6, 8, 10 and 12, arranged as defined in section 6.4.2.2 of Annex I to Directive 79/113/EEC.For testing the welding generator, the geometric centre of the welding generator shall be positioned vertically above the centre of the hemisphere.The x axis of the set of coordinates, in relation to which the positions of the measuring points are fixed, shall be parallel to the main axis of the welding generator.